Case: 3:20-cv-00106-WHR-SLO Doc #: 10 Filed: 07/07/20 Page: 1 of 1 PAGEID #: 158




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

RAAHKIIM BEY,                            : Case No. 3:20-cv-106
                                         :
       Plaintiff,                        : District Judge Walter H. Rice
                                         : Magistrate Judge Sharon L. Ovington
vs.                                      :
                                         :
DEAN GRAFILO, et al.,                    :
                                         :
       Defendants.                       :


          NOTICE TO PRO SE PLAINTIFF OF MOTION TO DISMISS


      You are hereby notified that Defendants filed a Motion to Dismiss on July 6, 2020.

(Doc. #9). You should receive a copy of the Motion directly from Defendants.

      Your response must be filed with the Court not later than July 30, 2020. If you

fail to file a timely response, Defendants’ Motion to Dismiss may be granted and your

case dismissed.

July 7, 2020                                  s/Sharon L. Ovington
                                              Sharon L. Ovington
                                              United States Magistrate Judge
